          Case 1:21-cr-00090-PLF Document 23 Filed 04/01/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                  Criminal No. 21-0090 (PLF)
                                    )
NATHANIEL J. DEGRAVE,               )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               The defendant in this case, Nathaniel J. DeGrave, and the defendant in Criminal

No. 21-0088, Ronald L. Sandlin, are charged with engaging in concerted activity as described by

the government and the same video evidence is relevant to both proceedings. For whatever

reason, the government chose not to charge them in the same indictment so that these two

defendants would be before the same judge. In view of that fact and of the asserted relative

culpability of these two defendants, the Court thinks it appropriate for a decision on pretrial

detention with respect to Mr. Sandlin to be rendered prior to a decision with respect to Mr.

DeGrave. The Court therefore will vacate the detention hearing currently set for April 2, 2021

at 10:00 a.m. and will reschedule the hearing as soon as practicable following a ruling by Judge

Friedrich concerning pretrial detention of Mr. Sandlin in Criminal No. 21-0088.

               For the reasons described herein, it is in the interests of justice to continue to toll

the running of the Speedy Trial Act for a reasonable time until the detention hearing is

rescheduled. 18 U.S.C. § 3161(h)(7)(A). In addition, this period of time is properly excluded

under the Speedy Trial Act as the time from the filing of a pretrial motion through the conclusion

of the hearing on such motion. 18 U.S.C. § 3161(h)(1)(D). It therefore is hereby
          Case 1:21-cr-00090-PLF Document 23 Filed 04/01/21 Page 2 of 2




               ORDERED that the detention hearing previously scheduled for April 2, 2021

at 10:00 a.m. is VACATED; it is

               FURTHER ORDERED that a new date for the detention hearing in this case will

be set after Judge Friedrich rules on Mr. Sandlin’s Motion to Lift Preventive Detention in

Criminal No. 21-0088; and it is

               FURTHER ORDERED that in the interests of justice and because a pretrial

motion is pending, the time from April 2, 2021 through and including the date of the rescheduled

detention hearing is excluded from the Speedy Trial Act computation.

               SO ORDERED.



                                                    ____/s/____________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge

DATE: April 1, 2021




                                                2
